Citation Nr: 0320059	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes with radiculopathy in the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound of the right chest.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 1999 and July 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

REMAND 

The veteran is claiming service connection for residuals of a 
lumbar spine injury sustained in combat.  He asserts that, in 
1970 in Vietnam in the same incident that he sustained a 
shrapnel wound, he was blown off an armored personnel carrier 
(APC) and injured his back.  In support of his claim, the 
veteran has submitted a photograph, depicting an APC on its 
side in heavy foliage with the veteran being attended to by a 
medic.  He maintains that not long after service he 
experienced pain and numbness in the right lower extremity 
that has progressively gotten worse. 

After service, the veteran was injured in a car accident in 
1980.  The extent of the injury is not of record.  In 1999, 
he complained of a right leg problem for a year and a half.  
In 2000, he complained of intermittent pain and numbness in 
the right lower extremity for 32 years after a fall from his 
tank.  Electricdiagnostic studies revealed possible right-
sided S-1 radiculopathy.  Later an MRI revealed spondylotic 
changes in the lumbar spine. 

The veteran is also seeking a rating increase for the 
residuals of the shrapnel wound.  In the August 1999 rating 
decision, the RO denied service connection for PTSD and the 
claim for an increase rating.  The veteran then perfected an 
appeal of both issues.  The RO subsequently granted service 
connection for PTSD.  In April 2000, the veteran notified the 
RO that he was satisfied with the grant of service connection 
for PTSD, but he wanted to proceed on the increase rating 
claim.  As this issue has not been withdrawn by the veteran, 
it is still in appellate status. 

In order to address the procedural and factual issues raised 
in this appeal and to ensure due process, this matter is 
remanded to the RO for the following action. 

1.  Ensure compliance with the VCAA 
notification and assistance requirements 
in conjunction with the claim for an 
increase rating.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §  3.159.  The notice 
should include the type of evidence, not 
previously submitted, to substantiate the 
claim.  Also, notify the veteran that VA 
will obtain records of Federal agencies, 
including VA records, the veteran 
identifies; and that he is responsible for 
identifying and submitting records from 
State or local governments, private 
health-care providers, current or former 
employers and other non-Federal 
governmental sources, unless he signs a 
release, which would authorize VA to 
obtain them.  

2.  Ask the veteran to identify the 
custodians of any medical records, 
pertaining to the 1980 accident, or 
treatment of his back disability.  

3.  After all the identified evidence has 
been accounted for, arrange for a VA 
orthopedist to review the file and to 
render an opinion on the question of 
whether the current degenerative changes 
of lumbar spine are causally related to 
the in-service incident the veteran 
described, namely, an injury suffered 
from a fall from an armored personnel 
carrier. 

4.  On the claim for increase, if the 
evidence of record is not adequate to 
rate the disability under changes to the 
rating criteria, supplement the record 
with the appropriate VA examination.  [If 
an examination is required, the claims 
folder should be made available to the 
examiner for review before the 
examination.]  

5.  After the requested development has 
been completed, review all the evidence 
of record and adjudicated the claims.  In 
the claim of service connection, the 
additional evidence should be addressed, 
applying 38 U.S.C.A. § 1154(b).  If any 
determination remains adverse to the 
veteran, furnish a supplemental statement 
of the case, summarizing the law and 
evidence not previously covered in the 
statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






